Citation Nr: 0908523	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-05 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel






INTRODUCTION

The Veteran had active service from April 1994 to October 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which granted, in pertinent part, the 
Veteran's claim of service connection for bilateral hearing 
loss and assigned a zero percent rating effective October 31, 
2004.  

In August 2006, the Board remanded the Veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.

In February 2007, the Veteran filed a claim for an increased 
rating greater than 10 percent for retropatellar pain 
syndrome of the left knee.  Because the RO has not yet 
adjudicated this claim, it is referred back to the RO for 
appropriate action.

This appeal is REMANDED again to the RO/AMC.  VA will notify 
the Veteran if further action is required on his part.


REMAND

The Veteran contends that his service-connected bilateral 
hearing loss is more disabling than currently evaluated.  

A review of the Veteran's claims file shows that, in May 
2007, the Veteran contended that his service-connected 
bilateral hearing loss had worsened.  Specifically, he 
contended that his bilateral hearing loss now caused him to 
stutter in conversations because he could not hear what he 
was saying to others and also caused him to ask others to 
repeat themselves when talking to him.  Given the Veteran's 
contentions, and because his last VA audiology examination 
occurred in July 2004, on remand, the RO/AMC should schedule 
the Veteran for another VA examination.

The RO/AMC also should obtain the Veteran's up-to-date 
treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran and/or his service 
representative to identify all VA and non-
VA clinicians who have evaluated or 
treated him for bilateral hearing loss 
since his separation from service.  Obtain 
outstanding VA treatment records that have 
not been associated with the claims file 
already.  Once signed releases are 
received from the Veteran, obtain 
outstanding private treatment records that 
have not been associated with the claims 
file already.  A copy of any negative 
response(s) should be included in the 
claims file.

2.  Schedule the Veteran for VA 
examination to determine the current 
nature and severity of his service-
connected bilateral hearing loss.  A copy 
of the VA examination request should be 
included in the claims file.  The claims 
file must be provided to the examiner for 
review.  All appropriate testing, to 
include a controlled speech discrimination 
test (Maryland CNC) and a puretone 
audiometry test, should be conducted.  

3.  Thereafter, readjudicate the claim for 
an initial compensable rating for 
bilateral hearing loss.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

